Citation Nr: 1606471	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to service connection for lumbosacral spondylosis, to include as secondary to a right knee disability.

4.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating determinations of VA's Boston, Massachusetts Regional Office (RO), specifically, a March 2009 rating decision which denied service connection for a left knee disability, an August 2013 rating decision which denied service connection for lumbosacral spondylosis, and a June 2014 rating decision which denied entitlement to TDIU.  Entitlement to service connection for a left leg impairment to include the left knee was initially denied by an unappealed October 2005 rating decision of the Philadelphia, Pennsylvania RO.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



The issues of service connection and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the October 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disability.  

An October 2005 rating decision denied service connection for a left knee disability.  The Veteran did not perfect an appeal as to the denial.  As such, the decision is final.  Since October 2005, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a left knee disability as related to his military service.  The Veteran presented testimony at the Board hearing, including his contention that due to his service-connected right knee disability, he has been favoring his left side.  Further, medical treatment records detailing treatment for a left knee disability were associated with the claims file.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left knee disability.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

The Veteran has contended that he suffers from a left knee disability and a lumbar spine disability as secondary to his service-connected right knee disability.  While the Veteran has appeared for VA examinations in regard to his left knee and lumbar spine, these examinations did not opine as to the likelihood that the Veteran's right knee disability aggravated his claimed conditions.  Further, the Veteran contended that due to his right knee disability, he has caused damage to his left side as he must favor his left side.  As such, new VA examinations are needed to address aggravation and the contention of favoring the left side.

In regard to TDIU, total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, the Veteran suffers from service-connected bilateral hearing loss rated at 80 percent, and his combined evaluation is 90 percent.  Therefore, for a schedular rating for TDIU to apply, it must be determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The record contains a January 2006 private physician opinion by Dr. P.L.F. which states the opinion that the Veteran had 80 percent disability as a result of his right knee injury.  However, a June 2015 VA examiner stated that the Veteran's right knee condition would not restrict his ability to perform a sedentary occupation.  A VA examination is necessary to outline the Veteran's functional impairment, with consideration of Dr. P.L.F.'s positive opinion.

Finally, during the Board hearing, the Veteran indicated that he is receiving treatment within the VA Central Western Massachusetts Healthcare System and has received treatment through the VA Connecticut Healthcare System.  All outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records with the record, including all records from the VA Central Western Massachusetts Healthcare System and the VA Connecticut Healthcare System to present.

2. Then, schedule the Veteran for a VA examination conducted by an appropriate medical provider skilled in the diagnosis and treatment of musculoskeletal disabilities, to opine as to the Veteran's claimed left knee and lumbar spine conditions.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer the following opinions:

(a)  Please state all diagnoses as to the Veteran's left knee and lumbar spine.

(b)  Please opine as to whether the Veteran's left knee and/or lumbar spine conditions were caused by, aggravated by, or otherwise etiologically related to his active service; and 

(c)  Please opine as to whether the Veteran's left knee and/or lumbar spine conditions were caused or have been permanently aggravated by the Veteran's service-connected disabilities, to include his right knee disability.

(d)  Please specifically address the Veteran's contention that due to his right knee disability, he has caused damage to his left side as he must favor his left side

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding notifications to the Veteran as to the scheduled examination.

3. The Veteran must be issued a letter consistent with the notice requirements of 38 C.F.R. § 3.159(b) as to the TDIU claim. This letter must address the criteria for entitlement to TDIU, the types of evidence that may establish the benefit, the relative duties of VA and a claimant in obtaining such evidence, and VA's practices in assigning disability ratings and effective dates for those ratings. 

4. Then, the RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Particular attention is directed to the January 2006 private physician opinion by Dr. P.L.F. which states the opinion that the Veteran had 80 percent disability as a result of his right knee injury.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding notifications to the Veteran as to the scheduled examination.

5. After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


